Citation Nr: 1038506	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 988	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for status post right medial meniscectomy.  

2.  Entitlement to a disability rating in excess of 10 percent 
for acne.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by complaints of constant pain with popping sensation 
and normal range of motion.  Subluxation and lateral instability 
have not been medically demonstrated.  There is no X-ray evidence 
of arthritis.  

2.  The Veteran's acne is currently controlled by topical 
medication and affects an exposed surface area of 1 percent and 
total body surface of 0.1 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for status post right medial meniscectomy have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in December 2005, the RO informed the Veteran 
of its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  See Vazquez- 
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in which the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that VCAA notice in an increased rating claim need 
not be "veteran specific").  The Board is also aware of the 
considerations of the Court in Dingess supra, regarding the need 
for notification that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
or increased ratings are awarded.  However, because the increased 
rating claims here in question are being denied, such 
considerations are moot.

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claims.  His in-service and pertinent 
post-service treatment reports are of record, and the RO obtained 
relevant VA examinations in January 2006.  There is no evidence 
of record that either of the service-connected disabilities here 
at issue have worsened since those January 2006 VA examinations.  
In this respect, the Veteran has not specifically alleged a 
worsening of either disability since the last examination.  In 
addition, no recent evidence has been submitted in connection 
with either disability, and the Veteran has not indicated any 
medical treatment since the last VA examination in January 2006.  

Moreover, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examinations obtained in this case are more than 
adequate, as they provide sufficient detail to rate the Veteran's 
service-connected disabilities, including a thorough discussion 
of the effect of the Veteran's symptoms on his functioning.  

In light of these circumstances, the Board is of the opinion that 
there is no reasonable possibility that remanding the case for an 
additional examination would result in evidence to substantiate 
the claims.  It is reasonable to assume that the record 
adequately reveals the current state of these two disabilities 
and remanding the case for a VA examination would serve no useful 
purpose and would only result in further delay.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the Board finds that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him in 
the development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & 
Quartuccio v. Principi, supra.  

II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court) 
has also held that staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

III.  Factual Background and Analysis - Right Knee

Currently, the Veteran's right knee disability is rated as 10 
percent disabling under DC 5257, for impairment of the knee. 

Under this diagnostic code, a 10 percent rating is warranted for 
slight impairment, including recurrent subluxation or lateral 
instability of the knee.  An evaluation of 20 percent requires 
moderate impairment, including recurrent subluxation or lateral 
instability of the knee.  An evaluation of 30 percent requires 
severe impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2009).

Separate ratings may be assigned for knee disability under DCs 
5257 and 5003 where there is recurrent subluxation or lateral 
instability in addition to X-ray evidence of arthritis.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9 -98.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010 (2009).

Under DC 5260 where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 30 
degrees, a 20 percent rating is assigned; and when flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  38 
C.F.R. § 4.71a (2009).

Under DC 5261, limitation of extension of the leg is rated 
noncompensable at 5 degrees, 10 percent at 10 degrees, 20 percent 
at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 
degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, 
(2009).  

Normal range of motion in the knee is 0 degrees of extension and 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Separate ratings may also be assigned for disability of the same 
joint under DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 
(Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  
Specifically, where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Turning to the relevant evidence, a private outpatient treatment 
record dated in January 2005 shows evaluation and treatment of 
the Veteran for sharp shooting right knee pain that occurs 
several times throughout the week.  Examination revealed 
tenderness to palpation on the medial and lateral joint line of 
the right knee.  The Veteran had full range of motion of the 
right knee and normal strength of the right lower extremity.  

During VA examination in January 2006, the Veteran complained of 
pain, popping sensations, and recurrent swelling.  The intensity 
of the pain was 6/10 and described as a dull, constant ache.  
Prolonged sitting or standing increased the pain, but activities 
of daily living and work were not affected.  Repetitive use did 
not produce any additional loss of motion and there was no 
history of flare-ups.  The Veteran used a knee brace, but there 
was no history of instability.  His history was also significant 
for knee surgery in 1997.  

Examination of the right knee revealed normal alignment and an 
old superficial laceration scar over the patella.  There was no 
tenderness or effusion in the knee joint and patellar position 
was normal.  The medial side of the joint was slightly tender, 
but the ligaments were stable.  McMurray, Drawer, and Lachmann 
tests were all negative.  Range of motion was 0 to 130 degrees, 
both active and passive with complaints of pain at the end of 
motion.  Movement against gravity and resistance were 
satisfactory and quadriceps muscle tone was normal.  X-rays of 
the right knee were normal.  The diagnosis was chronic sprain of 
the right knee with history of surgery in the past.  There was no 
instability and range of motion was adequate.  There was no 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance on repetitive use of the joint.  

There is no indication in the record that the Veteran has sought 
or received regular treatment for his right knee since the VA 
examination in 2006.  

Based upon the preceding evidence, the criteria for a disability 
rating in excess of 10 percent have not been met under DC 5257.  
Despite the Veteran's subjective complaints, the record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with his right knee.  He has 
not had any further surgery since an operation in 1997 and 
physical examination during the course of the appeal has shown 
that the right knee has been reported as ligamentously stable.  
In fact, the Veteran has remained pretty much ambulatory and 
functional.  However, his reports of knee buckling and his use of 
a brace arguably suggest some level of instability and thus 
provide a means to support the current 10 percent rating.  In 
this case the objective medical evidence does not otherwise 
establish manifestations of moderate knee impairment with 
recurrent subluxation and lateral instability to warrant a 20 
percent evaluation under DC 5257.  

There is also no credible evidence of pain on use or flare-ups 
that result in limitation of motion to the extent that the right 
knee would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given that the 
Veteran's complaints of pain and weakness, do not prevent him 
from achieving normal measured range of motion they do not 
support a finding of additional functional loss for a higher 
rating.  Although the Board is required to consider the effect of 
the Veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not provide for a 
separate rating for pain.  Rather, it provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this case, the 10 percent disability rating 
adequately compensates him for any painful motion and functional 
loss.  

The range-of-motion findings of record also do not support the 
assignment of separate ratings for impairment of flexion and 
extension, as the documented ranges reported fall outside the 
criteria.  VAOPGCPREC 9-04.  

The Board has also considered whether separate ratings may be 
assigned for evidence of both recurrent subluxation/lateral 
instability and X-ray evidence of arthritis.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  While the Veteran has 
documented right knee pain, the evidence does not include an X-
ray finding of degenerative arthritis that would permit the Board 
to assign a separate compensable disability rating under DC 5003.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), (a 
painful motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, even 
if there is no actual limitation of motion noted clinically).  

Analogous ratings for impairment of the right knee either are not 
applicable to the Veteran's case or do not offer a higher 
disability rating.  Here, the only other possibilities for a 
higher disability evaluation based on limitation of motion of the 
knee would be under DC 5256, for ankylosis; under DC 5258 for 
dislocation of the semilunar cartilage; under DC 5262, for 
nonunion of the tibia and fibula; or under DC 5263 for genu 
recurvatum, none of which is present in this case.  

Finally, with regard to the postoperative scar, the clinical 
evidence does not show that it is tender, painful, unstable or 
otherwise symptomatic such that a separate compensable rating 
would be warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 
7805 (2009).  

IV.  Factual Background and Analysis - Acne 

Currently, the Veteran's acne is rated, by analogy, as 10 percent 
disabling under DC 7806, for dermatitis or eczema.  

Under DC 7806, provides that a 10 percent rating is assigned for 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected or intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for dermatitis 
that covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118 (2009).

The pertinent evidence consists primarily of clinical findings 
from VA examination in January 2006.  At that time the Veteran 
gave a history of scarring on the neck, which he developed in 
1986, after his hair was clipped too close.  He was also treated 
for folliculitis of the scalp in service and in the 1990s 
received Kenalog injections for acne keloidalis nuchae.  After 
service he was treated with hydrocortisone topically, Kenalog 
injections, oral antibiotics, and topical antibiotic treatment of 
folliculitis of the scalp.  He denied any side effects from the 
treatment.  His current complaints were of constant bleeding and 
itching in the scalp area.  

Examination revealed over 40 pinpoint scattered papules on the 
occipital area and 1 pustule.  A 7-1/2 x 2 centimeter area of the 
skin on the nuchal folds was smooth, devoid of hair, and shiny 
indurations were seen.  There were also keloid changes, but no 
inflammation.  The skin was not inflexible and the scar was 
stable.  There was minimal disfigurement from the scarring.  
There was no impairment of occupational or activities of daily 
living.  The body surface area involved was 0.1 percent and the 
exposed body surface area involved was 1 percent.  The clinical 
impression was acne keloidalis nuchae and folliculitis of the 
scalp.  Neither a skin biopsy nor scrapings, were indicated, but 
several color photographs of the Veteran's scalp were enclosed 
with the examination report and confirm the examiner's findings.  

There is no indication in the record that the Veteran has sought 
or received regular treatment for his acne since the VA 
examination in 2006.  

Based on the evidence, the Veteran's current disability picture 
resulting from his service-connected acne does not meet or 
approximate the requirements for a higher disability rating.  The 
evidence shows that the Veteran has a recurrent skin condition on 
his scalp, diagnosed as acne keloidalis nuchae and folliculitis 
which, is primarily manifested by itching and bleeding.  Beyond 
that there is no evidence that large portions of his anatomy are 
involved (the skin condition is predominantly confined to the 
scalp), and it affects less than 1 percent of the entire body.  
Furthermore, while the Veteran applies topical creams and 
medications in an attempt to suppress his symptoms, he has never 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  In fact, none of the symptomatology 
which would allow for the assignment of a higher rating have been 
reported.  

Nor does the evidence show that the Veteran's acne warrants a 
higher disability rating under any other diagnostic codes 
available under 38 C.F.R. § 4.118 for assessing scars, as these 
codes require a showing of symptomatology not present in the 
Veteran's case.  There are no medical findings of disfigurement 
of the head, face, or neck.  There is also no evidence of tender, 
deep, unstable or painful scars, limitation of motion due to 
scars, or scars covering an area of 144 square inches.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 
7804, 7805.  

At this time, the Board also notes that the schedule for rating 
skin disabilities under DC 7800-7805 were recently amended, 
effective October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  
However, the recent amendments are not applicable to the 
Veteran's appeal.  Thus, no further consideration or action in 
this regard is needed.

V.  Extraschedular Considerations and Conclusion

Finally, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  As discussed above, there are 
higher ratings available for his service-connected right knee and 
skin disorders, but the required manifestations have not been 
shown in this case.  Moreover, review of the record shows there 
is no indication the Veteran has been hospitalized for treatment 
of his service-connected right knee and skin disorders and the 
recent VA examinations are void of any findings of exceptional 
limitation due to either disorder beyond that contemplated by the 
schedule of ratings.  

The record in this case also does not demonstrate that either 
service-connected disability markedly interferes with employment.  
Although clearly, due to the nature and severity of the Veteran's 
service-connected right knee disability, interference with his 
employment is foreseeable, the evidence does not reflect that the 
average industrial impairment he suffers from is in excess of 
that contemplated by the assigned evaluation, or that application 
of the schedular criteria is otherwise rendered impractical.  

With all due respect for the Veteran's right knee complaints, 
clinical treatment reports of record do not reflect a unique 
disability status.  The Board does not dispute that the Veteran's 
right knee disability may cause him to alter his lifestyle and 
restrict his activities.  Even so, such complaints have been 
taken into consideration in the assigned 10 percent evaluation.  

In other words, the regular schedular standards contemplate the 
symptomatology shown.  Accordingly, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has also considered the Veteran's contentions.  In this 
regard, the Board acknowledges that the Veteran is indeed 
competent to discuss the problems that he experiences with his 
right knee and skin.  However, inasmuch as he is not qualified to 
give a probative opinion concerning the status of his right knee 
disability and skin disorder as determined by the criteria of the 
rating schedule, there is no means to increase either rating 
based on the medical evidence currently of record, especially 
since none of the other diagnostic codes that might provide a 
basis for higher ratings apply. 

Accordingly, the current level of disability shown is encompassed 
by the 10 percent ratings assigned and with due consideration to 
the provision of 38 C.F.R. § 4.7,  As discussed herein, higher 
disability ratings are not warranted.  The severity of the 
Veteran's right knee and skin disorders has remained relatively 
stable during the pendency of the appeal.  Thus, the application 
of a staged rating is not needed.  See Hart, supra.  

The preponderance of the evidence is against both claims, and 
that the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).  The appeal is denied.  

Lastly, the Board finds that the record does not illustrate that 
either the Veteran's service-connected right knee disability or 
his service-connected acne prevents him from obtaining and 
maintaining gainful employment-nor has the Veteran contended 
otherwise.  Thus, any further discussion of an issue of 
entitlement to a total disability rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  


ORDER

A disability rating in excess of 10 percent for status post right 
medial meniscectomy is denied.  

A disability rating in excess of 10 percent for acne is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


